         Case 3:20-cv-01583-AC          Document 1      Filed 09/11/20     Page 1 of 24




Britta E. Warren, OSB No. 065441
britta.warren@bhlaw.com
Matthew D. Colley, OSB No. 125084
matt.colley@bhlaw.com
Michael B. Merchant, OSB No. 882680
mike.merchant@bhlaw.com
BLACK HELTERLINE LLP
805 S.W. Broadway, Suite 1900
Portland, OR 97205
Telephone: (503) 224-5560
Facsimile: (503) 224-6148
Of Attorneys for Plaintiffs




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON



 PAMELA T. CANNATARO, Individually and                                  Case No. _____________
 on behalf of all others similarly situated,
                                                         CLASS ACTION COMPLAINT FOR
                               Plaintiff,                 VIOLATIONS OF THE FEDERAL
                                                                    SECURITIES LAWS
        v.
                                                                   JURY TRIAL DEMANDED
 PORTLAND GENERAL ELECTRIC
 COMPANY, MARIA M. POPE, and JAMES F.
 LOBDELL,

                               Defendants.



       Plaintiff Pamela T. Cannataro (“Plaintiff”), individually and on behalf of all other

persons similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against

Defendants (defined below), alleges the following based upon personal knowledge as to

Plaintiff and Plaintiff’s own acts, and information and belief as to all other matters, based upon,



Page 1 – CLASS ACTION COMPLAINT
                Case 3:20-cv-01583-AC       Document 1      Filed 09/11/20     Page 2 of 24




inter alia, the investigation conducted by and through her attorneys, which included, among

other things, a review of the Defendants’ public documents, announcements, public filings, wire

and press releases published by and regarding Portland General Electric Company (“PGE” or

the “Company”), and information readily obtainable on the Internet. Plaintiff believes that

substantial evidentiary support will exist for the allegations set forth herein after a reasonable

opportunity for discovery.

                                     NATURE OF THE ACTION

           1.       This is a class action on behalf of persons or entities who purchased or otherwise

acquired publicly traded PGE securities between April 24, 2020 and August 24, 2020, inclusive

(the “Class Period”). Plaintiff seeks to recover compensable damages caused by Defendants’

violations of the federal securities laws under the Securities Exchange Act of 1934 (the

“Exchange Act”).

                                    JURISDICTION AND VENUE

           2.       The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a)

of the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder

by the SEC (17 C.F.R. § 240.10b-5).

           3.       This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act (15 U.S.C. §78aa).

           4.       This Court has jurisdiction over each defendant named herein because each

defendant has sufficient minimum contacts with this judicial district so as to render the exercise

of jurisdiction by this Court permissible under traditional notions of fair play and substantial

justice.




Page 2 – CLASS ACTION COMPLAINT
             Case 3:20-cv-01583-AC       Document 1      Filed 09/11/20      Page 3 of 24




        5.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) and

Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)) as the alleged misstatements entered and

the subsequent damages took place in this judicial district and the Company is based in this

district.

        6.       In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails and interstate telephone communications.

                                             PARTIES

        7.       Plaintiff, as set forth in the accompanying Certification, purchased the

Company’s securities at artificially inflated prices during the Class Period and was damaged

upon the revelation of the alleged corrective disclosure.

        8.       Defendant PGE purports to, since 1889, be a vertically-integrated electric utility

engaged in the generation, transmission, distribution, and retail sale of electricity in the state of

Oregon. In addition, the Company participates in wholesale markets by purchasing and selling

electricity and natural gas.

        9.       The Company is incorporated in Oregon and its head office is located at 121

South West Salmon Street, Portland, Oregon 97204. PGE shares trade on the New York Stock

Exchange (“NYSE”) market under the ticker symbol “POR.”

        10.      Defendant Maria Pope (“Pope”) has served as the Company’s Chief Executive

Officer (“CEO”) and President since 2018. Defendant Pope joined the Company as its Chief

Financial Officer in 2009.




Page 3 – CLASS ACTION COMPLAINT
         Case 3:20-cv-01583-AC         Document 1     Filed 09/11/20     Page 4 of 24




       11.    Defendant James “Jim” F. Lobdell (“Lobdell”) has served as the Company’s

Chief Financial Officer since 2013. Defendant Lobdell also serves as the Company’s Senior

Vice President of Finance and Treasurer.

       12.    Defendants Pope and Lobdell are collectively referred to herein as the

“Individual Defendants.”

       13.    Each of the Individual Defendants:

              (a)    directly participated in the management of the Company;

              (b)    was directly involved in the day-to-day operations of the Company at the

                     highest levels;

              (c)    was privy to confidential proprietary information concerning the

                     Company and its business and operations;

              (d)    was directly or indirectly involved in drafting, producing, reviewing

                     and/or disseminating the false and misleading statements and information

                     alleged herein;

              (e)    was directly or indirectly involved in the oversight or implementation of

                     the Company’s internal controls;

              (f)    was aware of or recklessly disregarded the fact that the false and

                     misleading statements were being issued concerning the Company;

                     and/or

              (g)    approved or ratified these statements in violation of the federal securities

                     laws.

       14.    The Company is liable for the acts of the Individual Defendants and its

employees under the doctrine of respondeat superior and common law principles of agency



Page 4 – CLASS ACTION COMPLAINT
         Case 3:20-cv-01583-AC          Document 1          Filed 09/11/20   Page 5 of 24




because all of the wrongful acts complained of herein were carried out within the scope of their

employment.

       15.     The scienter of the Individual Defendants and other employees and agents of the

Company is similarly imputed to the Company under respondeat superior and agency

principles.

       16.     The Company and the Individual Defendants are referred to herein, collectively,

as the “Defendants.”

                               SUBSTANTIVE ALLEGATIONS
                                Materially False and Misleading
                           Statements Issued During the Class Period

       17.     On April 24, 2020, PGE filed its quarterly report on Form 10-Q with the SEC for

the quarter ended March 31, 2020 (the “1Q20 Report”). The 1Q20 Report was signed by

Defendant Lobdell. Attached to the 1Q20 Report were certifications pursuant to the Sarbanes-

Oxley Act of 2002 (“SOX”) signed by Defendants Pope and Lobdell attesting to the accuracy of

the financial statements and the disclosure of all fraud.

       18.     The 1Q20 Report stated the following, in pertinent part, regarding the Company’s

wholesale activities and downplaying its risks with wholesale activities:

               Wholesale Revenues

       PGE participates in the wholesale electricity marketplace in order to balance its
       supply of power to meet the needs of its retail customers. Interconnected
       transmission systems in the western United States serve utilities with diverse load
       requirements and allow the Company to purchase and sell electricity within the
       region depending upon the relative price and availability of power; hydro, solar
       and wind condition; and daily and seasonal retail demand.

       PGE’s Wholesale revenues are primarily short-term electricity sales to utilities
       and power marketers that consist of single performance obligations that are
       satisfied as energy is transferred to the counterparty. The Company may choose
       to net certain purchase and sale transactions in which it would simultaneously
       receive and deliver physical power with the same counterparty; in such cases,


Page 5 – CLASS ACTION COMPLAINT
       Case 3:20-cv-01583-AC         Document 1       Filed 09/11/20     Page 6 of 24




     only the net amount of those purchases or sales required to meet retail and
     wholesale obligations will be physically settled and recorded in Wholesale
     revenues.

                                       *      *       *

     PGE participates in the wholesale marketplace to balance its supply of power,
     which consists of its own generation combined with wholesale market
     transactions, to meet the needs of its retail customers, manage risk, and
     administer its existing long-term wholesale contracts. Wholesale market
     transactions include purchases and sales of both power and fuel resulting from
     economic dispatch decisions for Company-owned generation resources. As a
     result of this ongoing business activity, PGE is exposed to commodity price risk
     and foreign currency exchange rate risk, from which changes in prices and/or
     rates may affect the Company’s financial position, results of operations, or cash
     flows.

     PGE utilizes derivative instruments to manage its exposure to commodity price
     risk and foreign exchange rate risk to reduce volatility in NVPC [net variable
     power costs] for its retail customers. Such derivative instruments, recorded at fair
     value on the condensed consolidated balance sheets, may include forward,
     futures, swaps, and option contracts for electricity, natural gas, and foreign
     currency, with changes in fair value recorded in the condensed consolidated
     statements of income and comprehensive income. In accordance with the
     ratemaking and cost recovery processes authorized by the OPUC [Public Utility
     Commission of Oregon], the Company recognizes a regulatory asset or liability to
     defer the gains and losses from derivative activity until settlement of the
     associated derivative instrument. PGE may designate certain derivative
     instruments as cash flow hedges or may use derivative instruments as economic
     hedges. The Company does not engage in trading activities for non-retail
     purposes.

                                       *      *       *

     PGE is a vertically-integrated electric utility engaged in the generation,
     transmission, distribution, and retail sale of electricity in the state of Oregon. In
     addition, the Company participates in wholesale markets by purchasing and
     selling electricity and natural gas in an effort to meet the needs of, and obtain
     reasonably-priced power for, its retail customers. The Company generates
     revenues and cash flows primarily from the sale and distribution of electricity to
     retail customers in its service territory.

                                       *      *       *

     In combination with electricity provided by its own generation portfolio, to meet
     its retail load requirements and balance its energy supply with customer

Page 6 – CLASS ACTION COMPLAINT
       Case 3:20-cv-01583-AC         Document 1       Filed 09/11/20      Page 7 of 24




     demand, PGE purchases and sells electricity in the wholesale market. PGE
     participates in the California Independent System Operator’s Energy Imbalance
     Market, which allows the Company to integrate more renewable energy into the
     grid by better matching the variable output of renewable resources. PGE also
     purchases natural gas in the United States and Canada to fuel its generation
     portfolio and sells excess gas back into the wholesale market.

     The Company generates revenues and cash flows primarily from the sale and
     distribution of electricity to its retail customers. The impact of seasonal weather
     conditions on demand for electricity can cause the Company’s revenues, cash
     flows, and income from operations to fluctuate from period to period.
     Historically, PGE has experienced its highest MWa deliveries and retail energy
     sales during the winter heating season, although peak deliveries have increased
     during the summer months, generally resulting from air conditioning demand.
     Retail customer price changes and customer usage patterns, which can be affected
     by the economy, also have an effect on revenues. Wholesale power availability
     and price, hydro and wind generation, and fuel costs for thermal and gas plants
     can also affect income from operations.

                                       *       *       *

     PGE utilizes a combination of its own generating resources and wholesale market
     transactions to meet the energy needs of its retail customers. The Company
     continuously makes economic dispatch decisions to obtain reasonably-priced
     power for its retail customers based on numerous factors, including plant
     availability, customer demand, river flows, wind conditions, and current
     wholesale prices. As a result, the amount of power generated and purchased in the
     wholesale market to meet the Company’s retail load requirement can vary from
     period to period.

                                       *       *       *

     Wholesale revenues for the three months ended March 31, 2020 increased $10
     million, or 27%, from the three months ended March 31, 2019, as sales volumes
     increased 151%, the effect of which was partially offset by a 50% drop in the
     average wholesale sales price. The price decline was due to a relatively mild
     winter and strong wind generation during the first quarter of 2020.

     Other      operating      revenues for     the three     months      ended     March
     31, 2020 decreased $15 million from the three months ended March
     31, 2019 driven primarily by market conditions that provided less revenue from
     the sale of natural gas in excess of amounts needed for the Company’s generation
     portfolio back into the wholesale market. Natural gas prices were considerably
     higher in the first quarter of 2019 as a result of a supply pipeline disruption in the
     region and the milder than average winter in North America in 2020, which
     resulted in an oversupply of natural gas and lower prices.


Page 7 – CLASS ACTION COMPLAINT
         Case 3:20-cv-01583-AC       Document 1      Filed 09/11/20     Page 8 of 24




       (Emphasis added.)

       19.    The 1Q20 Report stated the following, in pertinent part, regarding the Company’s

controls and procedures:

       Disclosure Controls and Procedures

       PGE’s management, under the supervision and with the participation of its Chief
       Executive Officer and Chief Financial Officer, has evaluated the effectiveness of
       the Company’s disclosure controls and procedures as required by Exchange Act
       Rule 13a-15(b) as of the end of the period covered by this report. Based on that
       evaluation, PGE’s Chief Executive Officer and Chief Financial Officer have
       concluded that, as of March 31, 2020, these disclosure controls and procedures
       were effective.

       Changes in Internal Control over Financial Reporting

       There were no changes in PGE’s internal control over financial reporting that
       occurred during the period covered by this quarterly report that have materially
       affected, or are reasonably likely to materially affect, the Company’s internal
       control over financial reporting.

       (Emphasis added.)

       20.    Also on April 24, 2020, PGE issued a press release entitled “Portland General

Electric announces first quarter 2020 results” which quoted Defendant Pope stating the

following:

       “Our financial performance this quarter largely reflects conditions experienced
       prior to the COVID-19 pandemic,” said Maria Pope, PGE president and CEO.
       “PGE is committed to serving the needs of our customers and our community
       during this time. Given the deteriorating economic outlook, the company is
       revising full-year earnings guidance to $2.20 to $2.50 per diluted share. This
       guidance includes a decrease in annual retail deliveries of 1 to 2%, weather
       adjusted, and reflects management actions to reduce operating and
       maintenance and capital spending. Our forecasts of long-term earnings growth
       remain at 4 to 6%.”

       (Emphasis added.)




Page 8 – CLASS ACTION COMPLAINT
          Case 3:20-cv-01583-AC        Document 1       Filed 09/11/20    Page 9 of 24




        21.     On July 31, 2020, PGE filed its quarterly report on Form 10-Q with the SEC for

the quarter ended June 30, 2020 (the “2Q20 Report”). The 2Q20 Report was signed by

Defendant Lobdell. Attached to the 2Q20 Report were certifications pursuant to SOX signed by

Defendants Pope and Lobdell attesting to the accuracy of the financial statements and the

disclosure of all fraud.

        22.     The 2Q20 Report stated the following, in pertinent part, regarding the

Company’s wholesale activities and downplaying its risks with wholesale activities:

                Wholesale Revenues

        PGE participates in the wholesale electricity marketplace in order to balance its
        supply of power to meet the needs of its retail customers. Interconnected
        transmission systems in the western United States serve utilities with diverse load
        requirements and allow the Company to purchase and sell electricity within the
        region depending upon the relative price and availability of power; hydro, solar
        and wind conditions; and daily and seasonal retail demand.

        PGE’s Wholesale revenues are primarily short-term electricity sales to utilities
        and power marketers that consist of single performance obligations that are
        satisfied as energy is transferred to the counterparty. The Company may choose to
        net certain purchase and sale transactions in which it would simultaneously
        receive and deliver physical power with the same counterparty; in such cases,
        only the net amount of those purchases or sales required to meet retail and
        wholesale obligations will be physically settled and recorded in Wholesale
        revenues.

                                         *      *       *

        PGE participates in the wholesale marketplace to balance its supply of power,
        which consists of its own generation combined with wholesale market
        transactions, to meet the needs of its retail customers, manage risk, and
        administer its existing long-term wholesale contracts. Wholesale market
        transactions include purchases and sales of both power and fuel resulting from
        economic dispatch decisions for Company-owned generation resources. As a
        result of this ongoing business activity, PGE is exposed to commodity price risk
        and foreign currency exchange rate risk, from which changes in prices and/or
        rates may affect the Company’s financial position, results of operations, or cash
        flows.




Page 9 – CLASS ACTION COMPLAINT
      Case 3:20-cv-01583-AC         Document 1       Filed 09/11/20     Page 10 of 24




     PGE utilizes derivative instruments to manage its exposure to commodity price
     risk and foreign exchange rate risk to reduce volatility in NVPC for its retail
     customers. Such derivative instruments, recorded at fair value on the condensed
     consolidated balance sheets, may include forwards, futures, swaps, and options
     contracts for electricity, natural gas, and foreign currency, with changes in fair
     value recorded in the condensed consolidated statements of income and
     comprehensive income. In accordance with the ratemaking and cost recovery
     processes authorized by the OPUC, the Company recognizes a regulatory asset or
     liability to defer the gains and losses from derivative activity until settlement of
     the associated derivative instrument. PGE may designate certain derivative
     instruments as cash flow hedges or may use derivative instruments as economic
     hedges. The Company does not engage in trading activities for non-retail
     purposes.

                                       *      *       *

     PGE is a vertically-integrated electric utility engaged in the generation,
     transmission, distribution, and retail sale of electricity in the state of Oregon. In
     addition, the Company participates in wholesale markets by purchasing and
     selling electricity and natural gas in an effort to meet the needs of, and obtain
     reasonably-priced power for, its retail customers. The Company generates
     revenues and cash flows primarily from the sale and distribution of electricity to
     retail customers in its service territory.

     PGE has been affected by the COVID-19 pandemic, but the Company is
     confident in its ability to manage through the crisis. PGE remains committed to
     continuing to achieve steady growth and returns as the Company transforms to
     meet the challenges of climate change and an ever-evolving energy grid.

                                       *      *       *

     In combination with electricity provided by its own generation portfolio, to meet
     its retail load requirements and balance its energy supply with customer
     demand, PGE purchases and sells electricity in the wholesale market. PGE also
     participates in the California Independent System Operator’s Energy Imbalance
     Market, which allows the Company to integrate more renewable energy into the
     grid by better matching the variable output of renewable resources. PGE also
     purchases natural gas in the United States and Canada to fuel its generation
     portfolio and sells excess gas back into the wholesale market.

     The Company generates revenues and cash flows primarily from the sale and
     distribution of electricity to its retail customers. The impact of seasonal weather
     conditions on demand for electricity can cause the Company’s revenues, cash
     flows, and income from operations to fluctuate from period to period.
     Historically, PGE has experienced its highest MWa deliveries and retail energy
     sales during the winter heating season, although peak deliveries have increased


Page 10 – CLASS ACTION COMPLAINT
      Case 3:20-cv-01583-AC         Document 1      Filed 09/11/20     Page 11 of 24




     during the summer months, generally resulting from air conditioning demand.
     Retail customer price changes and customer usage patterns, which can be affected
     by the economy, also have an effect on revenues. Wholesale power availability
     and price, hydro and wind generation, and fuel costs for thermal and gas plants
     can also affect income from operations.

                                      *      *       *

     PGE utilizes a combination of its own generating resources and wholesale
     market transactions to meet the energy needs of its retail customers. The
     Company continuously makes economic dispatch decisions to obtain
     reasonably-priced power for its retail customers based on numerous factors,
     including plant availability, customer demand, river flows, wind conditions, and
     current wholesale prices. As a result, the amount of power generated and
     purchased in the wholesale market to meet the Company’s retail load requirement
     can vary from period to period.

                                      *      *       *

     Wholesale revenues for the three months ended June 30, 2020 increased $11
     million, or 69%, from the three months ended June 30, 2019, as a result of a
     $10 million increase related to 64% greater wholesale sales volume and a $1
     million increase as a result of 4% higher average wholesale sales prices.

     Wholesale revenues for the six months ended June 30, 2020 increased $21
     million, or 40%, from the six months ended June 30, 2019, as sales volumes
     more than doubled, the effect of which was partially offset by a 32% reduction in
     the average wholesale sales price. The price decline was due to the relatively high
     wholesale prices experienced during early 2019 as a result of natural gas
     availability constraints combined with weaker than average regional hydro
     production. More normal conditions have returned during 2020 along with a
     relatively mild winter and strong wind generation during the first quarter.

                                      *      *       *

     Other operating revenue for the six months ended June 30, 2020 decreased $19
     million from the six months ended June 30, 2019 driven primarily by market
     conditions that provided less revenue from the sale of natural gas, in excess of
     amounts needed for the Company’s generation portfolio, back into the wholesale
     market. Natural gas prices were considerably higher in the first quarter of 2019 as
     a result of a supply pipeline disruption in the region and the milder than average
     winter in North America in 2020, which resulted in an oversupply of natural gas
     and lower prices.

     (Emphasis added.)



Page 11 – CLASS ACTION COMPLAINT
        Case 3:20-cv-01583-AC        Document 1      Filed 09/11/20    Page 12 of 24




       23.    The 2Q20 Report stated the following regarding the Company’s controls and

procedures:

       Disclosure Controls and Procedures

       PGE’s management, under the supervision and with the participation of its Chief
       Executive Officer and Chief Financial Officer, has evaluated the effectiveness of
       the Company’s disclosure controls and procedures as required by Exchange Act
       Rule 13a-15(b) as of the end of the period covered by this report. Based on that
       evaluation, PGE’s Chief Executive Officer and Chief Financial Officer have
       concluded that, as of June 30, 2020, these disclosure controls and procedures
       were effective.

       Changes in Internal Control over Financial Reporting

       There were no changes in PGE’s internal control over financial reporting that
       occurred during the period covered by this quarterly report that have materially
       affected, or are reasonably likely to materially affect, the Company’s internal
       control over financial reporting.

       (Emphasis added.)

       24.    Also on July 31, 2020, PGE issued a press release entitled “Portland General

Electric announces second quarter 2020 results” which stated the following regarding the

Company’s purported focus on keeping operating expenses and costs low and reaffirming its

2020 earnings guidance:

       “We achieved solid second quarter financial results, driven by a combination of
       favorable hydro and wind conditions and lower operating expenses,” said Maria
       Pope, PGE president and CEO. “As an essential service provider, we will
       continue working to keep costs low to support economic recovery and the
       communities we serve in this unprecedented time.”

                                       *      *       *

       PGE is reaffirming its 2020 earnings guidance of $2.20 to $2.50 per diluted
       share.

       (Emphasis added.)




Page 12 – CLASS ACTION COMPLAINT
         Case 3:20-cv-01583-AC        Document 1       Filed 09/11/20     Page 13 of 24




       25.       The statements referenced in ¶¶ 17-24 above were materially false and/or

misleading because they misrepresented and failed to disclose the following adverse facts

pertaining to the Company’s business, operational and financial results, which were known to

Defendants or recklessly disregarded by them. Specifically, Defendants made false and/or

misleading statements and/or failed to disclose that: (1) PGE downplayed risks with its trading

activity in wholesale electricity markets; (2) PGE’s wholesale energy trading activity would

result in at least $127 million of realized and unrealized losses; (3) as a result, PGE would need

to significantly cut its per-share guidance; (4) as opposed to Defendants statements, PGE was

not focused on and achieving low operating expenses; (5) PGE had inadequate disclosure

controls and procedures and internal control over financial reporting; and (6) as a result,

Defendants’ public statements were materially false and/or misleading at all relevant times.

                                   THE TRUTH EMERGES

       26.       On August 24, 2020, after market hours, PGE issued a press release entitled

“Portland General Electric Provides Business Update” which announced the following, in

relevant part:

       PORTLAND, Ore., August 24, 2020 – Portland General Electric Company
       (NYSE: POR) (“PGE” or the “Company”) today provided a business update in
       connection with energy trading activity in certain wholesale electricity markets
       that has resulted in realized and unrealized losses of $127 million as of August
       24, 2020.

       Background and Formation of Special Committee

       PGE personnel entered into a number of energy trades during 2020, with
       increasing volume accumulating late in the second quarter and into the third
       quarter, resulting in significant exposure to the Company.

       In August 2020, this portion of PGE’s energy portfolio experienced significant
       losses as wholesale electricity prices increased substantially at various market
       hubs due to extreme weather conditions, constraints to regional transmission
       facilities, and changes in power supply in the West. During this time period, the


Page 13 – CLASS ACTION COMPLAINT
         Case 3:20-cv-01583-AC        Document 1      Filed 09/11/20     Page 14 of 24




       California Independent System Operator (CAISO) declared a Stage 3 Electrical
       Emergency and ordered the first rolling blackouts in the state of California since
       2001.

       As a result of the convergence of these conditions, the Company’s energy
       portfolio, as of August 24, 2020, has experienced realized losses of $104 million
       and unrealized, mark-to-market losses of $23 million. Total third quarter losses
       in the portfolio are estimated to be up to $155 million subject to market conditions
       – although the ultimate amount of losses could exceed that amount.

       The increase in net variable power costs due to this trading activity will be
       recognized in PGE’s results of operations. There will be no impact to customer
       prices, as the Company will not pursue regulatory recovery. The Company noted
       that the loss does not impact PGE’s ability to serve customers.

       Promptly upon learning of the issue, the PGE Board of Directors formed a Special
       Committee comprising five independent Board members (John Ballantine, Jack
       Davis (Chair), Kathryn Jackson, Neil Nelson and Charles Shivery) to review the
       energy trading that led to the losses and the Company’s procedures and controls
       related to the trading, and to make recommendations to the Board for appropriate
       action. The Special Committee has retained Simpson Thacher & Bartlett LLP as
       its independent legal advisor, which expects to engage additional advisors on
       behalf of the Special Committee during the course of this review.

       Skadden, Arps, Slate, Meagher & Flom LLP is serving as the Company’s legal
       advisor, and J.P. Morgan Securities LLC is serving as its financial advisor. PGE
       has engaged and is actively working with an external consultant to perform a
       full operational review of the Company’s energy supply risk management
       policies, procedures and personnel. In addition, PGE has placed two individuals
       on administrative leave, pending review, and enhanced oversight including
       implementing immediate supervisory and reporting changes in advance of the
       conclusion of a broader evaluation.

       Annual Earnings Guidance

       PGE is revising its full-year 2020 guidance from $2.20 to $2.50 per diluted
       share to $1.30 to $1.60 per diluted share due to the impacts of higher net variable
       power costs.

       (Emphasis added.)

       27.    On this news, shares of PGE fell $4.80, or 11%, over the next two trading days,

to close at $37.16 per share on August 26, 2020, on unusually heavy trading volume, damaging

investors.


Page 14 – CLASS ACTION COMPLAINT
         Case 3:20-cv-01583-AC          Document 1        Filed 09/11/20     Page 15 of 24




       28.     As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s securities, Plaintiff and other Class members have

suffered significant losses and damages.

                       PLAINTIFF’S CLASS ACTION ALLEGATIONS

       29.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a class consisting of all persons other than defendants

who acquired PGE securities publicly traded on the NYSE during the Class Period, and who

were damaged thereby (the “Class”). Excluded from the Class are Defendants, the officers and

directors of PGE and its subsidiaries, members of the Individual Defendants’ immediate

families and their legal representatives, heirs, successors or assigns and any entity in which

Defendants have or had a controlling interest.

       30.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, PGE securities were actively traded on the NYSE.

While the exact number of Class members is unknown to Plaintiff at this time and can be

ascertained only through appropriate discovery, Plaintiff believes that there are hundreds, if not

thousands of members in the proposed Class.

       31.     Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by defendants’ wrongful conduct in violation of

federal law that is complained of herein.

       32.     Plaintiff will fairly and adequately protect the interests of the members of the

Class and has retained counsel competent and experienced in class and securities litigation.

Plaintiff has no interests antagonistic to or in conflict with those of the Class.




Page 15 – CLASS ACTION COMPLAINT
         Case 3:20-cv-01583-AC            Document 1      Filed 09/11/20     Page 16 of 24




        33.       Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

                  whether the Exchange Act was violated by Defendants’ acts as alleged herein;

                  whether statements made by Defendants to the investing public during the Class

                  Period misrepresented material facts about the financial condition and business

                  of PGE;

                  whether Defendants’ public statements to the investing public during the Class

                  Period omitted material facts necessary to make the statements made, in light of

                  the circumstances under which they were made, not misleading;

                  whether the Defendants caused the Company to issue false and misleading filings

                  during the Class Period;

                  whether Defendants acted knowingly or recklessly in issuing false filings;

                  whether the prices of PGE securities during the Class Period were artificially

                  inflated because of the Defendants’ conduct complained of herein; and

                  whether the members of the Class have sustained damages and, if so, what is the

                  proper measure of damages.

        34.       A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation make it impossible for members of the Class to individually

redress the wrongs done to them. There will be no difficulty in the management of this action as

a class action.


Page 16 – CLASS ACTION COMPLAINT
         Case 3:20-cv-01583-AC          Document 1      Filed 09/11/20     Page 17 of 24




       35.     Plaintiff will rely, in part, upon the presumption of reliance established by the

fraud-on-the-market doctrine in that:

               PGE shares met the requirements for listing, and were listed and actively traded

               on the NYSE, an efficient market;

               As a public issuer, the Company filed periodic public reports;

               PGE regularly communicated with public investors via established market

               communication mechanisms, including through the regular dissemination of

               press releases via major newswire services and through other wide-ranging

               public disclosures, such as communications with the financial press and other

               similar reporting services;

               PGE’s securities were liquid and traded with moderate to heavy volume during

               the Class Period; and

               The Company was followed by a number of securities analysts employed by

               major brokerage firms who wrote reports that were widely distributed and

               publicly available.

       36.     Based on the foregoing, the market for PGE securities promptly digested current

information regarding the Company from all publicly available sources and reflected such

information in the prices of the securities, and Plaintiff and the members of the Class are entitled

to a presumption of reliance upon the integrity of the market.

       37.     Alternatively, Plaintiff and the members of the Class are entitled to the

presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of the State

of Utah v. United States, 406 U.S. 128 (1972), as Defendants omitted material information in




Page 17 – CLASS ACTION COMPLAINT
          Case 3:20-cv-01583-AC           Document 1      Filed 09/11/20     Page 18 of 24




their Class Period statements in violation of a duty to disclose such information as detailed

above.

                                           COUNT I
           For Violations of Section 10(b) And Rule 10b-5 Promulgated Thereunder
                                    Against All Defendants

         38.    Plaintiff repeats and realleges each and every allegation contained above as if
fully set forth herein.
         39.    This Count is asserted against Defendants is based upon Section 10(b) of the
Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.
         40.     During the Class Period, Defendants, individually and in concert, directly or

indirectly, disseminated or approved the false statements specified above, which they knew or

deliberately disregarded were misleading in that they contained misrepresentations and failed to

disclose material facts necessary in order to make the statements made, in light of the

circumstances under which they were made, not misleading.

         41.    Defendants violated §10(b) of the 1934 Act and Rule 10b-5 in that they:

                          employed devices, schemes and artifices to defraud;

                          made untrue statements of material facts or omitted to state material facts

                          necessary in order to make the statements made, in light of the

                          circumstances under which they were made, not misleading; or

                          engaged in acts, practices and a course of business that operated as a fraud

                          or deceit upon plaintiff and others similarly situated in connection with

                          their purchases of PGE securities during the Class Period.

         42.    Defendants acted with scienter in that they knew that the public documents and

statements issued or disseminated in the name of PGE were materially false and misleading;

knew that such statements or documents would be issued or disseminated to the investing


Page 18 – CLASS ACTION COMPLAINT
         Case 3:20-cv-01583-AC          Document 1       Filed 09/11/20     Page 19 of 24




public; and knowingly and substantially participated, or acquiesced in the issuance or

dissemination of such statements or documents as primary violations of the securities laws.

These Defendants by virtue of their receipt of information reflecting the true facts of the

Company, their control over, and/or receipt and/or modification of PGE’s allegedly materially

misleading statements, and/or their associations with the Company which made them privy to

confidential proprietary information concerning the Company, participated in the fraudulent

scheme alleged herein.

       43.      Individual Defendants, who are the senior officers of the Company, had actual

knowledge of the material omissions and/or the falsity of the material statements set forth

above, and intended to deceive Plaintiff and the other members of the Class, or, in the

alternative, acted with reckless disregard for the truth when they failed to ascertain and disclose

the true facts in the statements made by them or other PGE personnel to members of the

investing public, including Plaintiff and the Class.

       44.     As a result of the foregoing, the market price of PGE securities was artificially

inflated during the Class Period. In ignorance of the falsity of Defendants’ statements, Plaintiff

and the other members of the Class relied on the statements described above and/or the integrity

of the market price of PGE securities during the Class Period in purchasing PGE securities at

prices that were artificially inflated as a result of Defendants’ false and misleading statements.

       45.     Had Plaintiff and the other members of the Class been aware that the market

price of PGE securities had been artificially and falsely inflated by Defendants’ misleading

statements and by the material adverse information which Defendants did not disclose, they

would not have purchased PGE securities at the artificially inflated prices that they did, or at all.




Page 19 – CLASS ACTION COMPLAINT
         Case 3:20-cv-01583-AC          Document 1     Filed 09/11/20     Page 20 of 24




       46.      As a result of the wrongful conduct alleged herein, Plaintiff and other members

of the Class have suffered damages in an amount to be established at trial.

       47.     By reason of the foregoing, Defendants have violated Section 10(b) of the 1934

Act and Rule 10b-5 promulgated thereunder and are liable to the plaintiff and the other members

of the Class for substantial damages which they suffered in connection with their purchase of

PGE securities during the Class Period.

                                           COUNT II
                        Violations of Section 20(a) of the Exchange Act
                              Against the Individual Defendants

       48.     Plaintiff repeats and realleges each and every allegation contained in the

foregoing paragraphs as if fully set forth herein.

       49.     During the Class Period, the Individual Defendants participated in the operation

and management of the Company, and conducted and participated, directly and indirectly, in the

conduct of PGE business affairs. Because of their senior positions, they knew the adverse non-

public information about the Company’s false financial statements.

       50.     As officers of a publicly owned company, the Individual Defendants had a duty

to disseminate accurate and truthful information with respect to PGE’s financial condition and

results of operations, and to correct promptly any public statements issued by the Company

which had become materially false or misleading.

       51.      Because of their positions of control and authority as senior officers, the

Individual Defendants were able to, and did, control the contents of the various reports, press

releases and public filings which PGE disseminated in the marketplace during the Class Period

concerning the Company’s results of operations. Throughout the Class Period, the Individual

Defendants exercised their power and authority to cause the Company to engage in the wrongful



Page 20 – CLASS ACTION COMPLAINT
         Case 3:20-cv-01583-AC         Document 1       Filed 09/11/20    Page 21 of 24




acts complained of herein. The Individual Defendants, therefore, were “controlling persons” of

the Company within the meaning of Section 20(a) of the Exchange Act. In this capacity, they

participated in the unlawful conduct alleged which artificially inflated the market price of PGE

securities.

        52.     By reason of the above conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act for the violations committed by the Company.

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, on behalf of himself and the Class, prays for judgment and
relief as follows:
        (a)     declaring this action to be a proper class action, designating Plaintiff as Lead

Plaintiff and certifying Plaintiff as a class representative under Rule 23 of the Federal Rules of

Civil Procedure and designating Plaintiff’s counsel as Lead Counsel;

        (b)     awarding damages in favor of Plaintiff and the other Class members against all

Defendants, jointly and severally, together with interest thereon;

        (c)     awarding Plaintiff and the Class reasonable costs and expenses incurred in this

action, including counsel fees and expert fees; and

        (d)     awarding Plaintiff and other members of the Class such other and further relief

as the Court may deem just and proper.

.....

.....

.....

.....

.....

.....

Page 21 – CLASS ACTION COMPLAINT
      Case 3:20-cv-01583-AC         Document 1      Filed 09/11/20   Page 22 of 24




                               JURY TRIAL DEMANDED

     Plaintiff hereby demands a trial by jury.

     Dated: September 11, 2020.

                                           BLACK HELTERLINE LLP



                                           By: s/ Britta E. Warren
                                               Britta E. Warren, OSB No. 065441
                                               Matthew D. Colley, OSB No. 125084
                                               Michael B. Merchant, OSB No. 882680
                                               (503) 224-5560


                                           THE ROSEN LAW FIRM, P.A.
                                           Phillip Kim, Esq.
                                           Laurence M. Rosen, Esq.
                                           275 Madison Avenue, 40th Floor
                                           New York, NY 10016
                                           Telephone: (212) 686-1060
                                           Fax: (212) 202-3827
                                           Email: pkim@rosenlegal.com
                                                   lrosen@rosenlegal.com

                                           Counsel for Plaintiff




Page 22 – CLASS ACTION COMPLAINT
                   Case 3:20-cv-01583-AC     Document 1      Filed 09/11/20     Page 23 of 24


Certification and Authorization of Named Plaintiff Pursuant
to Federal Securities Laws
The individual or institution listed below (the "Plaintiff") authorizes and, upon execution
of the accompanying retainer agreement by The Rosen Law Firm P.A., retains The Rosen
Law Firm P.A. to file an action under the federal securities laws to recover damages and
to seek other relief against Portland General Electric Company. The Rosen Law Firm P.A.
will prosecute the action on a contingent fee basis and will advance all costs and
expenses. The Portland General Electric Company. Retention Agreement provided to
the Plaintiff is incorporated by reference, upon execution by The Rosen Law Firm P.A.

 First name:          Pamela
 Middle initial:      T
 Last name:           Cannataro
 Address:             Redacted
 City:
 State:
 Zip:
 Country:
 Facsimile:
 Phone:
 Email:

Plaintiff certifies that:

1. Plaintiff has reviewed the complaint and authorized its filing.
2. Plaintiff did not acquire the security that is the subject of this action at the direction
   of plaintiff's counsel or in order to participate in this private action or any other
   litigation under the federal securities laws.
3. Plaintiff is willing to serve as a representative party on behalf of a class, including
   providing testimony at deposition and trial, if necessary.
4. Plaintiff represents and warrants that he/she/it is fully authorized to enter into and
   execute this certification.
5. Plaintiff will not accept any payment for serving as a representative party on behalf
   of the class beyond the Plaintiff's pro rata share of any recovery, except such
   reasonable costs and expenses (including lost wages) directly relating to the
   representation of the class as ordered or approved by the court.
6. Plaintiff has made no transaction(s) during the Class Period in the debt or equity
   securities that are the subject of this action except those set forth below:

Acquisitions:

   Type of Security              Buy Date           # of Shares       Price per Share
   Common Stock                  8/13/20            50                42.00




7. I have not served as a representative party on behalf of a class under the federal
   securities laws during the last three years, except if detailed below. [ ]

I declare under penalty of perjury, under the laws of the
United States, that the information entered is accurate:                 YES
               Case 3:20-cv-01583-AC         Document 1    Filed 09/11/20   Page 24 of 24




Certification for Pamela Cannataro (cont.)


By clicking on the button below, I intend to sign and execute
this agreement and retain the Rosen Law Firm, P.A. to
proceed on Plaintiff's behalf, on a contingent fee basis.            YES

Signed pursuant to California Civil Code Section 1633.1, et seq. - and the Uniform
Electronic Transactions Act as adopted by the various states and territories of the
United States.

Date of signing: 09/11/2020
